COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-16-00422-CV


AMERICAN INTERNATIONAL                                              APPELLANT
GROUP, INC.

                                            V.

JAIME PEREZ                                                           APPELLEE
                                        ------------

          FROM COUNTY COURT AT LAW NO. 2 OF TARRANT COUNTY
                    TRIAL COURT NO. 2015-006081-2

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered “Appellant’s Motion to Dismiss Appeal.”         It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 42.1(d).


      1
          See Tex. R. App. P. 47.4.
                                           PER CURIAM

PANEL: KERR, J.; LIVINGSTON, C.J.; PITTMAN, J.

DELIVERED: March 30, 2017




                               2